IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA15-481

                              Filed: 3 November 2015

Alamance County, No. 10 CVD 2942

MARY J.S. COLLINS, Plaintiff,

             v.

RANDY RAY COLLINS, Defendant.


      Appeal by defendant from orders entered 6 October 2014, 20 October 2014 and

31 December 2014 by Judge James K. Roberson in Alamance County District Court.

Heard in the Court of Appeals 8 October 2015.


      Walker & Bullard, P.A., by Daniel S. Bullard, for plaintiff-appellee.

      Wyrick Robbins Yates & Ponton LLP, by Tobias S. Hampson and K. Edward
      Greene, for defendant-appellant.


      TYSON, Judge.


      Randy Ray Collins (“Defendant”) appeals from the trial court’s orders

awarding post-separation support, alimony, an alimony arrearage, and attorney fees

in favor of Mary J.S. Collins (“Plaintiff”). We affirm the order on post-separation

support. We reverse and remand the orders on alimony, alimony arrearage, and

attorney fees.


                                      I. Background
                                 COLLINS V. COLLINS

                                  Opinion of the Court



      Plaintiff and Defendant married in 1987 and separated on 6 March 2010. Two

children were born of the marriage. On 11 October 2010, Plaintiff filed a complaint

for post-separation support, alimony, and equitable distribution.

      The trial court heard Plaintiff’s claim for post-separation support on 25

January 2011 and entered an order on 6 October 2011. The court concluded Plaintiff

was a dependent spouse, Defendant was a supporting spouse, and awarded Plaintiff

post-separation support in the amount of $2,800.00 per month for thirty months, or

until the order was terminated or modified.

      The trial court heard Plaintiff’s equitable distribution claim in June, July and

August 2012 and entered an order on equitable distribution over a year later on 10

September 2013. The court found Plaintiff was entitled to a distributive award in the

amount of $119,463.62, and Defendant was entitled to a distributive award of

$62,725.93. Included in the property awarded to Defendant was his interest and

personal liability in various real estate companies.

      The trial court heard Plaintiff’s claim for alimony in August and September

2012. Over two years later, on 20 October 2014, the court entered orders awarding

alimony to Plaintiff and setting the amount of alimony arrearage Defendant owed.

Defendant was ordered to pay alimony to Plaintiff in the amount of $4,175.00 per

month until the death of either party, or until Plaintiff remarries or cohabitates.




                                         -2-
                                 COLLINS V. COLLINS

                                   Opinion of the Court



      On 31 December 2014, the trial court entered an order allowing Plaintiff to

recover her attorney fees of $8,000.00 from Defendant. Defendant appeals from the

trial court’s orders awarding post-separation support, alimony, alimony arrearage,

and attorney fees.

                                       II. Issues

      Defendant argues the trial court erred by: (1) determining Defendant is a

supporting spouse and Plaintiff is a dependent spouse entitled to post-separation

support; (2) ordering Defendant to pay alimony without determining Plaintiff’s

income and entering findings of fact, which do not support the conclusions of law to

hold Plaintiff is entitled to alimony; (3) determining the amount of Defendant’s

alimony obligation to Plaintiff; (4) making the alimony award permanent, without

providing any reason for the extended duration or manner of payment of the award;

and, (5) awarding alimony arrearages and attorney fees.

                               III. Standard of Review

      “[W]hen the trial court sits without a jury, the standard of review on appeal is

whether . . . competent evidence . . . support[s] the trial court’s findings of fact and

whether its conclusions of law were proper in light of such facts.” Oakley v. Oakley,

165 N.C. App. 859, 861, 599 S.E.2d 925, 927 (2004) (citation omitted). If the court’s

findings of fact are supported by competent evidence, they are conclusive on appeal,




                                          -3-
                                 COLLINS V. COLLINS

                                  Opinion of the Court



even if there is contrary evidence. Scott v. Scott, 336 N.C. 284, 291, 442 S.E.2d 493,

497 (1994).

      Whether a spouse is entitled to an award of alimony or post-separation support

is a question of law. Rickert v. Rickert, 282 N.C. 373, 379, 193 S.E.2d 79, 82 (1972).

This Court reviews questions of law de novo. N.C. Dep’t of Env’t & Natural Res. v.

Carroll, 358 N.C. 649, 659, 599 S.E.2d 888, 894 (2004). “Under a de novo review, the

court considers the matter anew and freely substitutes its own judgment for that of

the [trial court].” In re Greens of Pine Glen Ltd., 356 N.C. 642, 647, 576 S.E.2d 316,

319 (2003) (citation omitted).

      The trial court’s determination of the amount of alimony is reviewed for an

abuse of discretion. Quick v. Quick, 305 N.C. 446, 453, 290 S.E.2d 653, 658 (1982).

The trial court’s decision constitutes an abuse of discretion where it “is manifestly

unsupported by reason, or so arbitrary that it could not have been the result of a

reasoned decision[.]” Frost v. Mazda Motor of Am. Inc., 353 N.C. 188, 199, 540 S.E.2d
324, 331 (2000) (citations and internal quotation marks omitted).

                         IV. Missing Portions of Transcript

      One result of the two-year delay in length of time, which elapsed between the

hearing and entry of the alimony order, is the recordings of the court proceedings

became unavailable. Defendant’s counsel was only able to procure recordings of the




                                         -4-
                                 COLLINS V. COLLINS

                                  Opinion of the Court



13 August, 14 August and 20 August 2012 proceedings. These transcripts contain

only Plaintiff’s evidence.

      The issues Defendant has raised on appeal pertain to questions of law and

whether the trial court’s findings of fact support the conclusions, and not the

sufficiency of the findings of fact. The parties’ briefs and the record before us are

sufficient to permit review of Defendant’s issues on appeal. These facts show yet

another consequence in long delays between dates of hearings and entry of orders.

                     V. Entitlement to Post-Separation Support

      Defendant argues the trial court erred in determining Defendant is a

supporting spouse and Plaintiff is a dependent spouse entitled to post-separation

support. We disagree.

      An award of post-separation support is governed by N.C. Gen. Stat. § 50-16.2A:

             (b) In ordering postseparation support, the court shall base
             its award on the financial needs of the parties, considering
             the parties’ accustomed standard of living, the present
             employment income and other recurring earnings of each
             party from any source, their income-earning abilities, the
             separate and marital debt service obligations, those
             expenses reasonably necessary to support each of the
             parties, and each party’s respective legal obligations to
             support any other persons.

             (c) Except when subsection (d) of this section applies, a
             dependent spouse is entitled to an award of postseparation
             support if, based on consideration of the factors specified in
             subsection (b) of this section, the court finds that the
             resources of the dependent spouse are not adequate to meet



                                         -5-
                                  COLLINS V. COLLINS

                                      Opinion of the Court



             his or her reasonable needs and the supporting spouse has
             the ability to pay.

N.C. Gen. Stat. § 50-162.2A(b) (2013) (emphasis supplied). Subsection (d) of the

statute pertains to marital misconduct. N.C. Gen. Stat. § 50-162.2A(d) (2013).

      A dependent spouse is defined as one “who is actually substantially dependent

upon the other spouse for his or her maintenance and support or is substantially in

need of maintenance and support from the other spouse.” N.C. Gen. Stat. § 50-

16.1A(2) (2013). “Actually substantially dependent requires that the party seeking

alimony would be actually unable to maintain the accustomed standard of living

[established before separation] from his or her own means.” Hunt v. Hunt, 112 N.C.

App. 722, 726, 436 S.E.2d 856, 859 (1993) (citation and internal quotation marks

omitted). A spouse is “substantially in need of maintenance” if the dependent spouse

will be unable to meet future needs even if current needs are met. Id. at 181-82, 261

S.E.2d at 855. The legal principles, which govern alimony awards, “are equally

applicable to awards of post-separation support.” Crocker v. Crocker, 190 N.C. App.
165, 168, 660 S.E.2d 212, 214 (2008).

      An objective determination of the parties’ “accustomed standard of living” is

central to the trial court’s determination on alimony and post-separation support. Id.

at 169, 660 S.E.2d at 214. Our Supreme Court has explained the phrase “accustomed

standard of living of the parties,”




                                             -6-
                                 COLLINS V. COLLINS

                                  Opinion of the Court



             contemplates the economic standard established by the
             marital partnership for the family unit during the years
             the marital contract was intact. It anticipates that
             alimony, to the extent that it can possibly do so, shall
             sustain that standard of living for the dependent spouse to
             which the parties together became accustomed.

Williams v. Williams, 299 N.C. 174, 181, 261 S.E.2d 849, 855 (1980).

      The trial court heard Plaintiff’s claim for post-separation support on 25

January 2011, less than a year after the parties separated. The order was not entered

until 6 October 2011.    The court found Defendant’s gross income in 2010 was

approximately $156,000.00. His net income was $95,869.00, which equals $7,989.00

per month, but the court found this figure is “lower than actual because it does not

consider deductions and exemptions.” The court found Defendant earned a gross

income of $147,069.00 in 2009 and a gross income of $115,000.00 in 2007. The court

did not make any findings of Defendant’s income in 2008.

      The court found Plaintiff earned a net monthly income of approximately

$1,900.00 per month from employment at a retirement center and a restaurant in

2010. The court determined “[t]hat under the circumstances existing at the date of

separation, the Defendant was a supporting spouse and the Plaintiff was a dependent

spouse. This is also currently the case.”

      The court found:

             9. The Plaintiff’s current reasonabl[e] monthly needs to
             live in the lifestyle to which she had become accustomed
             leading up to the date of separation is approximately


                                            -7-
                                  COLLINS V. COLLINS

                                   Opinion of the Court



             $4,000.00 per month. The Defendant’s current monthly
             needs are approximately $4,300.00 per month, not
             including his payments toward the college education of the
             parties’ emancipated daughter.

      The court awarded post-separation support to Plaintiff in the amount of

$2,800.00 per month for a period of thirty months, effective November 2010, the

month following the filing of her claim for post-separation support.

      Defendant argues the order awarding post-separation support is reversible

because it fails to: (1) find the parties’ accustomed standard of living as a family unit

during the marriage; and, (2) reflect how the court determined Plaintiff’s living

expenses, as measured against the accustomed standard of living. Defendant asserts

the trial court focused entirely on the parties’ comparative incomes and current

expenses, without regard for the economic needs of the parties as a family unit during

the marriage.

      N.C. Gen. Stat. § 1A-1, Rule 52(a) requires in all non-jury trials, the trial court

specially find “those material and ultimate facts from which it can be determined

whether the findings are supported by the evidence and whether they support the

conclusions of law reached.” Quick, 305 N.C. at 451, 290 S.E.2d at 657. The trial

court found that Plaintiff required $4,000.00 per month to continue the lifestyle to

which she had become accustomed during marriage. The trial court made no specific

findings regarding the parties’ marital standard of living, such as their necessary and




                                          -8-
                                  COLLINS V. COLLINS

                                   Opinion of the Court



discretionary expenditures, the type of home they lived in, or the types of activities

or vacations shared.

      In Adams v. Adams, this Court held the trial court sufficiently addressed the

parties’ standard of living, when the order contained findings of the supporting

spouse’s “monthly gross income and his reasonable living expenses, coupled with the

findings as to [the dependent spouse’s] monthly income and her expenses during the

last year of the marriage.” 92 N.C. App. 274, 279-80, 374 S.E.2d 450, 453 (1988),

superseded on other grounds by statute as stated in Brannock v. Brannock, 135 N.C.

App. 635, 523 S.E.2d 110 (1999), disc. review denied, 351 N.C. 351, 543 S.E.2d 123

(2000). This Court also held, “[t]he statute does not require a specifically articulated

finding on the subject [of accustomed standard of living].” Id. at 280, 374 S.E.2d at

453 (citing Beaman v. Beaman, 77 N.C. App. 717, 721-22, 336 S.E.2d 129, 131-32

(1985) (holding the trial court’s failure to make a categorical finding about the parties’

accustomed standard of living was not fatal to the validity of the judgment)).

      The trial court’s order on post-separation support sufficiently addresses the

issue of the parties’ accustomed standard of living established during the marriage.

This argument is overruled.

                                  VI. Alimony Award

                             A. Plaintiff’s Current Income




                                          -9-
                                COLLINS V. COLLINS

                                  Opinion of the Court



      Defendant argues the trial court erred in awarding alimony to Plaintiff. He

asserts the findings of fact do not include any determination of Plaintiff’s current

income from which the court could make a determination of whether Plaintiff is a

dependent spouse. We agree.

      N.C. Gen. Stat. § 50-16.3A governs awards of alimony. The statute provides,

in pertinent part:

             The court shall award alimony to the dependent spouse
             upon a finding that one spouse is a dependent spouse, that
             the other spouse is a supporting spouse, and that an award
             of alimony is equitable after considering all relevant
             factors, including those set out in subsection (b) of this
             section.

N.C. Gen. Stat. § 50-16.3A(a) (2013).

      “Alimony is ordinarily determined by a party’s actual income, from all sources,

at the time of the order.” Kowalick v. Kowalick, 129 N.C. App. 781, 787, 501 S.E.2d
671, 675 (1998) (second emphasis supplied and citation omitted); see also Rhew v.

Felton, 178 N.C. App. 475, 484-85, 631 S.E.2d 859, 866 (2006) (“A supporting spouse’s

ability to pay an alimony award is generally determined by the supporting spouse’s

income at the time of the award.”) The burden rests on the party seeking alimony to

show the accustomed standard of living and the lack of the means to maintain that

standard. Williams, 299 N.C. at 181, 261 S.E.2d at 855.

      The court heard Plaintiff’s claim for alimony on five dates in August and

September 2012, but did not enter the order until two years later on 17 October 2014.


                                         - 10 -
                                 COLLINS V. COLLINS

                                  Opinion of the Court



In the alimony award, the court made findings of fact of both parties’ individual gross

and net incomes for the years 2007, 2008, and 2009. The court also made findings to

the parties’ combined joint adjusted gross income and annual net income for 2007,

2008, and 2009. For the years 2007 through 2009, Plaintiff earned an average net

income of $16,387.00. Defendant earned an average net income of $99,547.00 for

those years.

      In 2010, the year of separation, the court found Plaintiff earned a gross income

of $28,530.00, and Defendant earned a gross income of $151,610.00. In 2011, Plaintiff

earned a gross income of $27,909.00 and Defendant earned a gross income of

$197,878.00. The court further found that, beginning in 2012, Defendant received a

base salary of $156,000.00. The court made no findings with regard to Plaintiff’s 2012

income.

      The court determined Plaintiff’s “reasonable expenses necessary to maintain

the standard of living acquired prior to the date of separation are approximately

$4,300.00 per month, before accounting for savings that the parties could have

accumulated if Defendant had not overreached and tied up the parties’ liquidated

funds into his various real estate investments.”         The court’s determination of

Plaintiff’s expenses was based upon Plaintiff’s financial affidavit, which is dated 10

June 2012. The court determined Defendant’s personal expenses to be $3,250.00 per

month.



                                         - 11 -
                                 COLLINS V. COLLINS

                                   Opinion of the Court



      The court determined the amount of alimony Defendant was to pay Plaintiff,

as follows:

              33. Plaintiff’s monthly net income from 2007 through 2009
              was $1,366.00. Plaintiff has a shortfall of $2,934.00 needed
              to meet her reasonable monthly expenses to allow her to
              maintain the standard of living she maintained prior to
              [the] date of separation. Again, this does not include the
              savings that would have been part of the standard of living
              of the parties had husband not made the real estate
              investments he made and used marital funds for those.
              Considering all the factors involved and the need for a
              gross income sufficient to provide wife with net funds to
              meet her shortfall and have an opportunity at some
              savings, the Court sets alimony in the amount of $4,175.00
              per month.

      The trial court engaged in various comparisons of the parties’ incomes for a

number of years dating back to 2007. The court based its determination that Plaintiff

had a shortfall of income to expenses by comparing her average net income between

2007 and 2009 with the expenses she was incurring in 2012, three to five years later.

The court failed to account for and factor Plaintiff’s income received in 2010 and 2011,

which was substantially higher than her income in 2007, 2008 and 2009. The court

also failed to make any findings regarding Plaintiff’s income for 2012.

      The order was entered over two years later in 2014 and requires Defendant to

pay alimony to Plaintiff calculated based upon Plaintiff’s income from five to seven

years prior to entry of the order. Kowalick, 129 N.C. App. at 787, 501 S.E.2d at 675.

The trial court’s conclusion that Plaintiff is a dependent spouse is not supported by



                                          - 12 -
                                  COLLINS V. COLLINS

                                   Opinion of the Court



the findings of fact that at the time of the order Plaintiff lacked sufficient actual and

current income to maintain her standard of living established during the marriage.

Id. The trial court’s order is reversed and remanded.

                      B. Savings Component of Alimony Award

      Defendant argues the trial court abused its discretion by ordering Defendant

to pay Plaintiff an additional $1,241.00 per month in alimony so that she could “have

an opportunity at some savings.” We agree.

      With regard to the court’s consideration of savings as a component of an

alimony award, this Court has held:

             Although we agree that the trial court can properly
             consider the parties’ custom of making regular additions to
             savings plans as a part of their standard of living in
             determining the amount and duration of an alimony
             award, we conclude the trial court erred in this case when
             it excluded amounts paid into savings accounts by the
             parties from their respective incomes. If such an exclusion
             were allowed, a spouse could reduce his or her support
             obligation to the other by merely increasing his or her
             deductions for savings plans. Likewise, a spouse might
             increase an alimony award by deferring a portion of his or
             her income to a savings account. Further, our case law
             establishes that the purpose of alimony is not to allow a
             party to accumulate savings.

Glass v. Glass, 131 N.C. App. 784, 789-90, 509 S.E.2d 236, 239-40 (1998) (citing

Sguros v. Sguros, 252 N.C. 408, 114 S.E.2d 79 (1960) (emphasis supplied). See Roberts

v. Roberts, 30 N.C. App. 242, 226 S.E.2d 400 (1976).




                                          - 13 -
                                   COLLINS V. COLLINS

                                    Opinion of the Court



      Defendant argues the additional $1,241.00 of the court’s alimony award is not

based on the parties’ custom of making regular additions to savings plans as a part

of their standard of living, but is based on the fact that the parties did not save this

money during their marriage. The court found:

             31. Defendant used marital funds to finance his real estate
             investments during the marriage. This is money the
             parties could have regularly accumulated in a savings
             account, which accumulation could have been a part of the
             parties’ standard of living.       Plaintiff was at least
             tangentially aware of most of Defendant’s investments of
             this sort, but Defendant seriously obligated and
             encumbered the parties’ regular monthly cash flow, and
             savings, by overreaching in his investments. Defendant
             was allocated these investment properties in equitable
             distribution, along with any financial obligations. Each
             payment Defendant makes toward the investment
             properties has the potential of creating equity for his own
             use.

      The court further found that Plaintiff’s monthly shortfall of $2,934.00 “does not

include the savings that would have been part of the standard of living of the parties

had husband not made the real estate investments he made and used marital funds

for those.” (Emphasis supplied). The order specifically added $1,241.00 per month

to the alimony award to allow Plaintiff to accumulate savings.         This additional

allowance is contrary to our well-established precedents, which hold the purpose of

alimony is not to allow a party to accumulate savings. See, e.g., Glass, 131 N.C. App.

at 789-90, 509 S.E.2d at 239-40.

      The court made the following finding of fact:


                                           - 14 -
                                 COLLINS V. COLLINS

                                  Opinion of the Court



             25. The Court does consider that the accumulation of
             usable savings on a regular monthly basis is a valid
             component to this couple’s standard of living and should be
             considered as a reasonable expense necessary to maintain
             the standard of living at the date of separation.

The court made no findings regarding the amount of money the parties contributed

to their savings on a monthly basis to support this award. Furthermore, the court

failed to factor in the savings as a monthly expense of Plaintiff in calculating her

reasonable monthly expenses. Instead, the court sua sponte added a lump sum figure

to the alimony award after balancing Plaintiff’s income and expenses and specifically

stated the $1,241.00 was to allow Plaintiff to accumulate savings. Almost thirty

percent of the alimony award was specifically added for Plaintiff’s savings.       An

alimony award to allow a party to accumulate savings is improper. Id. at 790, 509

S.E.2d at 240.

      If on remand the trial court concludes Plaintiff is a dependent spouse and

Defendant is a supporting spouse, the court may consider the issue of a savings

component to the alimony award only if the parties’ had a habit of regularly

contributing money to savings during their marriage. This consideration may only

be made in determining the parties’ accustomed standard of living during the

marriage, and must be factored as an expense when calculating Plaintiff’s monthly

expenses to determine her monthly shortfall. Id. The trial court also wholly failed to

make any findings concerning the overall decline in the economy or of the values of



                                         - 15 -
                                 COLLINS V. COLLINS

                                   Opinion of the Court



the investment property interest since 2007, prior to castigating Defendant for

making these investments. No findings show if or how Plaintiff may have benefitted

from these investments during the marriage. This portion of the order is reversed

and remanded.

              C. Statutory Requirements of N.C. Gen. Stat. § 50-16.3A

      Defendant argues the trial court erred by basing its alimony award on a desire

for “parity of income” and not the statutory requirements of N.C. Gen. Stat. § 50-

16.3A. We agree.

      The term “alimony” is defined as “an order for payment of the support and

maintenance of a spouse or former spouse[.]” N.C. Gen. Stat. 50-16.1A(1).            In

determining the amount of alimony, the trial court “shall consider all relevant

factors,” including the sixteen (16) factors set forth in N.C. Gen. Stat. § 50-16.3A(b).

See Rhew v. Rhew, 138 N.C. App. 467, 470, 531 S.E.2d 471, 473 (2000) (“The trial

court must at least make findings sufficiently specific to indicate that the trial judge

properly considered each of the factors . . . for a determination of an alimony award.”)

(citation omitted).   “In the absence of such findings, appellate courts cannot

appropriately determine whether the order of the trial court is adequately supported

by competent evidence, and therefore such an order must be vacated and the case

remanded for necessary findings.” Id. (citation omitted).

      The factors set forth in N.C. Gen. Stat. § 50-16.3A are as follows:



                                          - 16 -
                   COLLINS V. COLLINS

                     Opinion of the Court



(1) The marital misconduct of either of the spouses.
Nothing herein shall prevent a court from considering
incidents of post date-of-separation marital misconduct as
corroborating evidence supporting other evidence that
marital misconduct occurred during the marriage and prior
to date of separation;

(2) The relative earnings and earning capacities of the
spouses;

(3) The ages and the physical, mental, and emotional
conditions of the spouses;

(4) The amount and sources of earned and unearned
income of both spouses, including, but not limited to,
earnings, dividends, and benefits such as medical,
retirement, insurance, social security, or others;

(5) The duration of the marriage;

(6) The contribution by one spouse to the education,
training, or increased earning power of the other spouse;

(7) The extent to which the earning power, expenses, or
financial obligations of a spouse will be affected by reason
of serving as the custodian of a minor child;

(8) The standard of living of the spouses established during
the marriage;

(9) The relative education of the spouses and the time
necessary to acquire sufficient education or training to
enable the spouse seeking alimony to find employment to
meet his or her reasonable economic needs;

(10) The relative assets and liabilities of the spouses and
the relative debt service requirements of the spouses,
including legal obligations of support;

(11) The property brought to the marriage by either spouse;


                            - 17 -
                                 COLLINS V. COLLINS

                                  Opinion of the Court




             (12) The contribution of a spouse as homemaker;

             (13) The relative needs of the spouses;

             (14) The federal, State, and local tax ramifications of the
             alimony award;

             (15) Any other factor relating to the economic
             circumstances of the parties that the court finds to be just
             and proper.

             (16) The fact that income received by either party was
             previously considered by the court in determining the value
             of a marital or divisible asset in an equitable distribution
             of the parties’ marital or divisible property.

N.C. Gen. Stat. § 50-16.3A (2013).

      Here, the trial court’s findings of fact were limited to the parties’ incomes and

expenses in the various years preceding the hearing. On remand, the court shall

consider all competent evidence of all the factors set forth in N.C. Gen. Stat. §50-

16.3A and make sufficient findings of fact on each relevant factor to support its

conclusions. See Hunt, 112 N.C. App. at 728, 436 S.E.2d at 860 (reversing alimony

award where trial court made findings only as to parties’ earnings, and “there were

no findings to the parties’ estates, earning capacities, conditions, or accustomed

standard of living and the record contains no indication that these factors were

considered by the trial court.”) This portion of the trial court’s order is vacated and

remanded.

                              D. Permanent Duration


                                         - 18 -
                                 COLLINS V. COLLINS

                                  Opinion of the Court



      Defendant argues the trial court erred by making the alimony award

permanent without providing any reason for the extended duration or manner of

payment of the award. We agree.

      The court ordered Defendant’s payment of alimony “shall continue until the

death of either party, the remarriage of the Plaintiff, or the cohabitation of the

Plaintiff, whichever event shall first occur.” N.C. Gen. Stat. § 50-16.3A(c) (2013)

provides, “[t]he court shall set forth the reasons for its award or denial of alimony

and, if making an award, the reasons for its amount, duration, and manner of

payment.”

      This Court has held a failure to set forth reasons for the duration of the alimony

award is reversible error and requires remand. Squires v. Squires, 178 N.C. App. 251,

263-64, 631 S.E.2d 156, 163 (2006) (rejecting the dependent spouse’s argument that

the court’s findings of a thirty-eight year marriage and the fact that she had no

income supported a permanent award); Crocker, 190 N.C. App. at 172, 660 S.E.2d at

217 (reversal required where trial court failed to state any reason for amount of

alimony, its duration or manner of payment); see also Fitzgerald v. Fitzgerald, 161
N.C. App. 414, 421-22, 588 S.E.2d 517, 522-23 (2003); Williamson v. Williamson, 140
N.C. App. 362, 364-365, 536 S.E.2d 337, 339 (2000). The trial court erred in ordering

the alimony award to be permanent without making findings of fact to support its

conclusion as required by the statute and our precedents.



                                         - 19 -
                                COLLINS V. COLLINS

                                 Opinion of the Court



                VII. Orders Allowing Arrearages and Attorney Fees

      By separate order also entered 20 October 2014, also over two years after the

conclusion of the hearing, the trial court set an alimony “arrearage.” The court

determined Defendant owed an alimony arrearage of $40,675.00. This arrearage was

calculated based upon the improper calculations in the alimony order, which we

reverse and remand. Upon reversal of the underlying alimony order for errors, the

order setting the arrearage must also be reversed.

      Likewise, the trial court’s 31 December 2014 order awarding attorney fees is

predicated upon the determination Plaintiff is a dependent spouse entitled to an

award of alimony. N.C. Gen. Stat. § 50-16.4 (2013). Reversal of the determination of

the trial court’s order awarding alimony also necessitates a reversal and remand of

the award of attorney fees. The trial court’s ruling on arrearages and attorney fees

is reversed.

                                 VIII. Conclusion

      The trial court did not err in determining Plaintiff is a dependent spouse and

Defendant is a supporting spouse in deciding Plaintiff’s entitlement to post-

separation support.    The order sufficiently addresses the parties’ accustomed

standard of living established during the marriage. Adams, 92 N.C. App. at 279-80,

374 S.E.2d at 453.




                                        - 20 -
                                 COLLINS V. COLLINS

                                   Opinion of the Court



      The trial court’s order awarding alimony fails to consider all the statutory

factors and to make findings of fact as are set forth in N.C. Gen. Stat. § 50-16.3A.

      The trial court’s conclusion that Plaintiff is a dependent spouse and Defendant

is a supporting spouse is erroneous, where it is based upon Plaintiff’s income from

2007 through 2009 and her expenses from 2012 in an order entered more than two

years later in 2014.

      The trial court erred in ordering the alimony award to be permanent without

making sufficient findings of fact to support its conclusions.

      The trial court erred in adding a lump sum of $1,241.00 monthly to the alimony

award as “savings” for Plaintiff rather than factoring the amount of money the parties

contributed to savings each month into the calculation of Plaintiff’s expenses.

      We affirm the order on post-separation support, and reverse and vacate the

order awarding Plaintiff alimony and attorney fees, and remand this matter to the

trial court for a new hearing on alimony and timely entry of an order containing all

the statutorily required findings of fact consistent with this decision and prior

precedents.

      AFFIRMED IN PART, REVERSED IN PART AND REMANDED.

      Judges McCULLOUGH and DIETZ concur.




                                          - 21 -